United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 22-1668
                        ___________________________

                               Adrianne L. Laramore

                        lllllllllllllllllllllPlaintiff - Appellant

                                           v.

                              Quality Residence, LLC

                       lllllllllllllllllllllDefendant - Appellee
                                      ____________

                    Appeal from United States District Court
                         for the District of Minnesota
                                 ____________

                              Submitted: July 20, 2022
                                Filed: July 25, 2022
                                   [Unpublished]
                                   ____________

Before LOKEN, COLLOTON, and ERICKSON, Circuit Judges.
                          ____________

PER CURIAM.

     In this interlocutory appeal in a civil action, Minnesota resident Adrianne
Laramore appeals the magistrate judge’s order denying her motion to compel, and the
district court’s1 orders denying her motions for a preliminary injunction and
temporary restraining order (TRO).

       After careful review of the record and the parties’ arguments on appeal, we
conclude that we lack jurisdiction as to both the denial of the motion to compel, see
28 U.S.C. § 1291 (courts of appeals have jurisdiction of appeals from final decisions
of district courts); Tenkku v. Normandy Bank, 218 F.3d 926, 927-28 (8th Cir. 2000)
(pretrial discovery orders are not immediately appealable, because they can be
effectively reviewed after final judgment); and the denial of a TRO, see Hamm v.
Groose, 15 F.3d 110, 112-13 (8th Cir. 1994) (appellate court lacks jurisdiction to
review denials of TROs). We further conclude the district court did not abuse its
discretion in denying preliminary injunctive relief. See 28 U.S.C. § 1292(a)(1)
(appellate courts have jurisdiction from interlocutory orders refusing injunctions);
Goff v. Harper, 60 F.3d 518, 520 (8th Cir. 1995) (reviewing denial of preliminary
injunctive relief for abuse of discretion).

      Accordingly, we dismiss this appeal as to the denial of the motion to compel
and the denial of a TRO; and we affirm the denial of preliminary injunctive relief, see
8th Cir. R. 47B.
                       ______________________________




      1
       The Honorable Wilhelmina M. Wright, United States District Judge for the
District of Minnesota.

                                          -2-